DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. 	This office action is responsive to the amendment filed 3/12/21.  As per requested, claims 21-24, 26-28, 31-33, 35-40 has been amended; claims 30, 34 has been cancelled; claims 41-42 has been added. Claims 21-29, 31-33, and 35-42 are pending.

2. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, llF.3d 1046, 29 USPQ2d 2010 (Fed.Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed.Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321© may be used to overcome an actual or provisional rejection based on a nonstatutory 


double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21 and 39 (claim 39 is a system claim corresponding to method claim 21), are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10328947 (refers as ‘947). Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 21 and 39 in 16/450561 would have been anticipated by the invention defined in claim 1 of (‘947). Claim 1 of (‘947) obviously have all the limitations of claims 21 and 39 of current application.
Claims 22 and 40 (claim 40 is a system claim corresponding to method claim 22) is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10328947 (refers as ‘947). Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 22 and 40 in 16/450561 would have been anticipated by the invention defined in claim 8 of .
Claims 23-29 are depended on claim 21 rejected as above.
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10328947 (refers as ‘947). Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claim 31 in 16/450561 would have been anticipated by the invention defined in claim 7 of (‘947). Claim 7 of (‘947) obviously have all the limitations of claim 31 of current application.
Claims 32-33 are depended on claim 21 rejected as above.
Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10328947 (refers as ‘947). Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claim 35 in 16/450561 would have been anticipated by the invention defined in claim 1 of (‘947).  Claim 1 of (‘947) obviously have all the limitations of claim 35 of current application.
Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 7 of U.S. Patent No. 10328947 (refers as ‘947). Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claim 36 in 

16/450561 would have been anticipated by the invention defined in claims 3and 7 of (‘947).  Claims 3 and 7 of (‘947) obviously have all the limitations of claim 36 of current application.
Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10328947 (refers as ‘947). Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claim 37 in 16/450561 would have been anticipated by the invention defined in claim 12 of (‘947). Claim 12 of (‘947) obviously have all the limitations of claim 37 of current application.
Claim 38 depended on claim 37 rejected as above.
Claims 41-42, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10328947 (refers as ‘947). Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 41-42 in 16/450561 would have been anticipated by the invention defined in claim 1 of (‘947).  Claim 1 of (‘947) obviously have all the limitations of claims 41-42 of current application.


Remarks

3. 	Applicant’s argument filed on 3/12/21 has been fully considered.
Claims 21-29, 31-33, and 35-42 are allowable, if overcome the rejection on the ground of nonstatutory double patenting above.
Applicant have not filed a Terminal Disclaimer yet.  The rejection on the ground of nonstatutory double patenting is maintained. Accordingly, THIS ACTION IS MADE FINAL See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136 (a).
A shorten statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTHS shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to37 CFR 1.136 (a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/DALENA TRAN/          Primary Examiner, Art Unit 3664